Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-14-00070-CR

                                    Stefan Kirk GAY,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 13-1169-CR-A
                        Honorable Gary L. Steel, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED February 25, 2015.


                                             _____________________________
                                             Marialyn Barnard, Justice